Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose 
an electronic control device for in-vehicle use that operates by receiving electric power supply from a battery for in-vehicle use, the electronic control device for in- vehicle use comprising: a first electric power supply path that supplies electric power to a load, the electric power being supplied from the battery for in-vehicle use through an electric power supply terminal; a first disconnecting part that performs connection/cutoff of the first electric power supply path, the first disconnecting part being provided in the first electric power supply path; a second electric power supply path that supplies electric power to a control part through a control power supply terminal and a power supply IC, the electric power being supplied from the battery for in-vehicle use, and the control part controlling the first disconnecting part; a third electric power supply path that supplies electric power to a connecting point between the first disconnecting part and the load in the first electric power supply path from a point between the control power supply terminal and the power supply IC in the second electric power supply path, the electric power being supplied through the control power supply terminal; a second disconnecting part that performs connection/cutoff of the third electric power supply path, the second disconnecting part being provided in the third electric power supply path; and a detecting part that detects a voltage in the first electric power supply path. These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661